Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.	This office action is in response to an amendment received on 12/1/21 for patent application 16/849,343.
2.	Claims 1-7, 9, 11- 13, 16-17, 19-20 are amended.
3.	Claims 1-20 are pending.

                                           RESPONSE TO ARGUMENTS
Applicant argues#1
 Here, even if it is determined that amended claim 1 recites an abstract idea, Applicant respectfully submits that when viewed as a whole, amended claim 1 integrates the abstract idea into a practical application. For example, amended claim 1 recites, at least in part, obtaining a first transaction history associated with a user, wherein the first transaction history represents a first plurality of transactions conducted by the user over a first time period; obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second time period, the second time period being different than the first time period; generating a first sequence of words based on the first transaction history, wherein the first sequence of words represents information associated with the first plurality of transactions; generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions; determining, using an unsupervised latent topic generator for the user, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second sequence of words; configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users; and predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user. (Emphasis added.) Independent claims 9 and 16 recite similar limitations as independent claim 1. Applicant respectfully submits that at least the above highlighted additional elements recited in the claims integrate the abstract idea into a practical application of configuring a risk assessment engine to determine a risk associated with a user. As discussed in the Application, “there is a need for accurate assessments of risks associated with electronic transactions without relying on pre-existing knowledge.” (Application, paragraph [0002].) That is, “using the conventional methods, the online service provider may be required to how different data (e.g., different aspects) associated with previous transactions may affect the risk of the user or the transaction initiated by the user, in order to make use of the data in making the risk assessment. Often times, the aspect(s) are guesses made by human evaluators associated with the online service provider who have domain knowledge about the transactions and risks.” (/d.) However, this causes problems because “purchase trends may change over time (some very quickly), and  (Application, paragraph [0014].) This is an important technological improvement over previous solutions because “risk assessment engines that are configured based on human identified factors may not accurately evaluate risks over time.” (Application, paragraph [0012].) These additional elements “impose[s] a meaningful limit on the judicial exception,” such that amended claim 1 as a whole is more than a drafting effort designed to monopolize the exception, as clearly there are numerous other ways to use the alleged abstract idea (which Applicant does not concede) of “managing human merchants and human market place providers through monetary transaction data” beyond what is recited in amended claim 1. Based on the 2019 PEG, these additional elements should not be evaluated as to whether they are “well-understood, routine, conventional activity,” as “a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101.”
Examiner Response
Examiner respectfully disagrees.
The limitations, (obtaining a first transaction history associated with a user, wherein the first transaction history represents a first plurality of transactions conducted by the user over a first time period; obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second time period, predicting a risk associated with the user) are part of the identified abstract idea.
The additional limitations (configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users; and predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user) is generally linking the identified abstract idea to a particular technology (machine learning models).
The machine learning model is recited at a high level of generality and is being used in its ordinary capacity as a tool to implement the steps of the identified abstract idea.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, paras (0012), (0014), (0015) are reproduced below: 
[00012] As discussed above, conventionally, risk assessment of a user or a transaction requires knowledge (e.g., domain knowledge) related to any correlations between the information acquired by the online service provider and risks. For example, when building a risk assessment engine, an online service provider may be required to identify what factors are relevant to the risk assessment and how these factors affect the risk associated with the user or the transaction. In an example where the online service provider performs electronic transactions for users, the online service provider may use data associated with previous transactions conducted by a user for assessing a risk of the user or a transaction initiated by the user. However, using the conventional methods, the online service provider may be required to determine how different data (e.g., different aspects) associated with previous transactions may affect the risk of the user or the transaction initiated by the user, in order to make use of the data in making the risk assessment. Often times, the aspect(s) are guesses made by human evaluators associated with the online service provider who have domain knowledge about the transactions and risks. In one particular example, the human evaluators may determine that previous payment transactions conducted by a user that are associated with one or more specific types of merchants (e.g., gambling-related merchants) may increase a risk associated with the user or transactions initiated by the user. The online service provider may proceed to build a risk assessment engine that accepts input value(s) related to the types of merchants (e.g., how many previous transactions conducted by a user are from gambling-related merchants) for assessing risks of users and/or transactions. When a new transaction request is received, the online service provider may classify the transaction request and associate it to one or more types of merchants (e.g., gambling-related merchants, clothing stores, grocery stores, etc.), and determine the risk for the user and/or the transaction request based at least in part on the classification of the transaction request 

[00014] Therefore, according to various embodiments of the disclosure, a risk determination system may configure a risk assessment engine to produce an output corresponding to a risk of a user or a transaction based on a topic classification generated by a topic model based on a set of unknown topics. In some embodiments, the topic model comprises a natural language processor configured to classify a text document and associate it to one or more topics based on the text within the text document. In some embodiments, the topic model may be a latent topic model, such that the topic model is configured to classify documents into unknown topic(s) without requiring the topic(s) to be defined (e.g., the topic(s) are not defined prior to training the topic model). For example, the latent topic model may be a latent semantic indexing model, a Latent Dirichlet Allocation (LDA) model, a Recurrent Neural Network (RNN), etc.


[00016] For example, in response to receiving a request for performing a transaction for a user, the risk determination system may first generate, for the user, a text document (e.g., a risk document). The text document may include texts that are associated with the user. In some embodiments, the risk determination system may generate the text document with texts (e.g., words) that describe the user and/or previous transactions associated with the user over a particular time frame (e.g., the past year, the past month, etc.). In one example, the risk determination system may include identities (e.g., names) of the other parties (e.g., merchants, sellers, vendors, etc.) in the previous transactions, amounts associated with the previous transactions, timestamps associated with the previous transactions, and possibly other word(s) that describe the previous transactions. The risk determination system may separate texts associated with each of the previous transactions using a delimiter such as a space, a semicolon, etc. In some embodiments, the risk determination system may insert the texts associated with the previous transactions into the text document in a chronological order (e.g., from old to new, etc.) based on the timestamps associated with the previous transactions. In some embodiments, the texts included in the text document are directly from the transaction data (e.g., actual data collected during the transaction process without including data inferred by the risk determination system or the online service provider, such as an industry type associated with the merchant, a risk score associated with the previous transaction, etc.)

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (risk assessment engines) and reflected in the claims. The additional elements of the claim (machine learning model, processor, unsupervised latent topic generator, a topic model) are computing components recited at a high level of generality and are being used in their ordinary capacity as a tool to implement the steps of the identified abstract idea.
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#2
Independent claim 1 has been amended as discussed during the Examiner interview. As discussed, the Zoldi reference fails to disclose the limitations of “obtaining a first transaction history associated with a user, wherein the first transaction history represents a first plurality of transactions conducted by the user over a first time period; obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second time period, the second time period being different than the first time period; generating a first sequence of words based on the first transaction history, wherein the first sequence of words represents information associated with the first plurality of transactions; generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions” as recited by claim 1.

In particular, the Office Action relies on Zoldi for teaching “the archetype cluster distribution is thus generated as a reference to incoming transactions from the historical data.” (Office Action, p. 10.) However, Zoldi does not teach or suggest at least the limitations disclosed above, such as for example, “obtaining a first transaction history ... [and] obtaining a second transaction history” as recited by amended claim 1.

Accordingly, Applicant respectfully submits that Zoldi does not anticipate claim 1. Independent claim 16 also includes limitations similar to those described above by reference to claim 1. Thus, independent claims 1 and 16 are submitted as patentable over Zoldi. Claims 2, 3, 19, and 20 are also patentable by virtue of their dependencies of their respective independent claims.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 102(b).
Examiner Response
Examiner respectfully disagrees.
Zoldi does teach the limitations, “, “obtaining a first transaction history ... [and] obtaining a second transaction history”, see the section 103 rejection below.
Furthermore, based on the amendments to the claims, a new grounds of rejection is provided, see the section 103 rejection(s) below.


Applicant argues#3
Applicant respectfully traverses the rejections based on the claims as currently amended for at least the reasons discussed above with respect to claims | and 16.
Independent claim 9 has been amended to include limitations similar to those described above by reference to claim 1. Thus, independent claim 9 is submitted as patentable over Zoldi for at least the reasons discussed above with respect to independent claim 1. Lenchner fails to cure this deficiency. Thus, independent claim 9 is submitted as patentable over the combination of cited references. Claims 4-8, 10-15, and 16-18are also patentable by virtue of their dependencies of their respective independent claims.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.
Examiner Response
This argument has been addressed above with respect to claim 1, see the Response to Applicant argues#2 above.


                                 Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method and computer readable medium which is one of the statutory categories of invention. (Step 1: YES).
Claims 1 recites the limitations of:  
A system, comprising: 
a non-transitory memory, and
one or more hardware processor coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

obtaining a first transaction history associated with a user, wherein the  	first transaction history represents a first plurality of transactions conducted by the user over a first time period;
obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second time period, the second time period being different than the first time period;
generating a first sequence of words based on the first transaction history,	 wherein the first sequence of words represents information associated with the first plurality of transactions; 
generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions;
determining, using an unsupervised latent topic generator for the user, a first topic classification based at least in part on the first sequence of words, and a second topic classification based at least in part on the second sequence of words;
configuring a machine learning model to accept at least the first and second topic classification as input values, wherein the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with plurality of users; and 
predicting a risk associated with the user using the machine learning model, based on the first and second topic classifications determined for the user.
Claims 16 recites substantially similar limitations as claim 1 and is analyzed together with claim 1.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for predicting risk associated with the user based on their previous transactions),  (e.g., obtaining a first transaction history associated with a user, wherein the first transaction history represents a first plurality of transactions conducted by the user over a first time period; obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second time period, the second time period being different than the first time period; generating a first sequence of words based on the first transaction history, wherein the first sequence of words represents information associated with the first plurality of transactions; generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions; predicting a risk associated with the user).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1,16 recites an abstract idea.
Claim 9 recites:
 A method, comprising: 
receiving a transaction request from a user device associated with a user;
 determining a first time period and a second time period for assessing a risk of the user based on attributes associated with the transaction request; 
obtaining a transaction history associated with the user, wherein the transaction history comprises a first plurality of transactions conducted by the user over a first time period and a second plurality of transactions conducted by the user over a second time period; 
generating a first text document comprising a first sequence of words that describe the first plurality of transactions; 
generating a second text document comprising a second sequence of words that describe the second plurality of transactions;
determining, using a topic model, a first probability distribution over a first plurality of undefined topics based at least in part on the first text document and a second probability distribution over a second plurality of undefined topics based at least in part on the second text document;
 providing the first and second probability distribution to a machine learning model configured to output a4821-7811-8840 v.1-29-Attorney Docket No.: 70481.2708US01 OCP.D2020.100990.US 1 risk score based on the first and second probability distributions; and
 processing the transaction request based on the risk score outputted by the machine learning model.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for predicting risk associated with the user based on their previous transactions),  (e.g., receiving a transaction request from a user;  determining a first time period and a second time period for assessing a risk of the user based on attributes associated with the transaction request; obtaining a transaction history associated with the user, wherein the transaction history comprises a first plurality of transactions conducted by the user over a first time period and a second plurality of transactions conducted by the user over a second time period; generating a first text document comprising a first sequence of words that describe the first plurality of transactions; generating a second text document comprising a second sequence of words that describe the second plurality of transactions; output a4821-7811-8840 v.1-29-Attorney Docket No.: 70481.2708US01 OCP.D2020.100990.US 1 risk score based on the first and second probability distributions; and processing the transaction request based on the risk score). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 9 recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claims 1, 16 includes the following additional elements:
A non-transitory memory, and one or more hardware processor coupled with the non-transitory memory, an unsupervised latent topic generator, a topic model and a machine learning model.
The non-transitory memory, and one or more hardware processor coupled with the non-transitory memory, an unsupervised latent topic generator, a topic model, and a machine learning model are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
The additional limitations: “determining  using an unsupervised latent topic generator for the user, a first and second topic classification based at least in part on the sequence of words; configuring a machine learning model to accept at least the topic classifications as input values; training the machine learning model based on the topic classifications determined for the user”  is  generally linking the abstract idea of to a particular technological environment (latent topic generation and machine learning models). See MPEP 2106.05(h).
Claim 9 includes the following additional limitations:
-determining, using a topic model, a first and second probability distributions over a plurality of undefined topics based at least in part on the text documents
- providing the probability distributions to a machine learning model configured to output a risk score based on the probability distributions
The machine learning model is recited at a high level of generality and is being used in its ordinary capacity and is being used as tool to implement the identified abstract idea.
The use of probability distributions in conjunction with the machine learning model is generally linking the identified abstract idea to a particular technological environment (probability distribution and machine learning models), 4821-7811-8840 v.1-29-Attorney Docket No.: 70481.2708US01 OCP.D2020.100990.US 1 See MPEP 2106.05(h).
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1, 9, 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,9, 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-8, 10-15, 17-20 which further define the abstract idea that is present in their respective independent claims 1, 9, 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-8, 10-15, 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

                                        

	
	 







                                         Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	2.	Claims 1-3 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2018/0053188 to Zoldi et al, herein Zoldi in view of US Patent 10,949,825 to Brosamer et al, herein Brosamer and further in view of US 2019/0130014 to Zhang et al, herein Zhang.
	Regarding claim 1, Zoldi discloses: 
A system, comprising:
a non-transitory memory (At least: [0009] ; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (At least: [0009], [0075]);
	obtaining a first transaction history associated with a user, wherein the first transaction history represents a first plurality of transactions conducted by the user over a first time period (At least: [0022], [0026]:
[0022] The present disclosure presents a system and method to assess merchant transaction fraud risks associated with individual customers from archetypes using a topic model and archetype clusters. A topic model is first built on an accumulated training dataset of the cardholders, generating the document (PAN)-topic probability matrix. And then the training dataset is grouped into subsets based on the archetype probability vectors of the accounts (i.e., PANs). Each subgroup (subset) contains PANs which are closely associated with a single archetype cluster and have a high degree of similarity between customers inside the same subset in the archetype feature space. More generally cards that share a similar distribution in the archetype distribution are related in transaction history and to the extent these distributions match major clusters of activity at a merchant can be used to asses fraud and nonfraud risk. For merchants, which share the cluster distribution of customers with the card issuers or card processors, the archetype cluster distribution is thus generated as a reference to incoming transactions from the historical data. The fraud rates may be obtained for each archetype cluster as well in case the tags are complete in the dataset. The new transactions are evaluated by identifying the archetype cluster that their PANs belong to, and then comparing with the reference archetype cluster distribution. The transaction risks are scored based on the archetype clusters associated with the transaction and their distribution characteristics. On the other hand, for existing customers making multiple purchases in a given period, transaction risks may be estimated based on the length of the history of card on file, history of IP addresses, frequency of the purchase items and shipping addresses as well using the BUST technology, as described in U.S. Patent Publication No. 2010/0228580, entitled "Fraud Detection Based Efficient Frequent-Behavior Lists," the contents of which are hereby incorporated by reference for all purposes. The system implementing this method is capable of operating in real time to assess risks of transactions. 
[0026] Moreover, a transaction is performed by a client using the account. The account may be characterized with a primary account number (PAN) which is unique across all the accounts. The account (PAN) may be referred to as "document" which holds numerous "words` that characterizes observed historical transaction data such as transaction amount, date, MCC or some aggregate entities, etc. With "word" and "document" defined for each transaction and PAN, the frequency of words appearing in the documents may be revealing the intrinsic transaction patterns. After this transformation from raw features to "bags of words" for each transaction, a topic model can be built for transaction dataset indexed on PAN.
 	obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over a second period of time, the second time period being different than the first time period  (At least: [0022]. [0024], [0059])
 [0022]  More generally cards that share a similar distribution in the archetype distribution are related in transaction history and to the extent these distributions match major clusters of activity at a merchant can be used to asses fraud and nonfraud risk. For merchants, which share the cluster distribution of customers with the card issuers or card processors, the archetype cluster distribution is thus generated as a reference to incoming transactions from the historical data. The fraud rates may be obtained for each archetype cluster as well in case the tags are complete in the dataset. The new transactions are evaluated by identifying the archetype cluster that their PANs belong to, and then comparing with the reference archetype cluster distribution. The transaction risks are scored based on the archetype clusters associated with the transaction and their distribution characteristics.
[0024] In one or more embodiments, a process includes two phases: a training phase and a testing phase. For example the historical transactions may be used in the training phase to build a machine learning model. Thus the machine learning model is data-driven. In the testing phase, the transactions in the given testing dataset are fed into the built machine learning model. The characteristic for each new transaction is predicted based on the features in the current transaction. Note a score for each new transaction is predicted based on the features in the current transaction and compared to the actual classes if available, as they appear in the testing dataset, which is subsequently represented in an accuracy measure to assess the performance of the built learning model. 

 [0059]. As the first step, on the global scale, the archetypes of all customers may be obtained based on their spending patterns including transaction time, amount, MCC, location, merchant etc.
	generating a first sequence of words based on the first transaction history, wherein the first sequence of words represents information associated with the first plurality of transactions (At least: [0006]:

[0006] The current subject matter describes a method and system of detecting frauds and anomalous behavior of payment cards. The procedures include extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card (its transactions form a document) in each latent archetype, dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques. The formed subsets are further utilized to obtain the archetype cluster distribution(s) for each merchant in the dataset. The archetypes are investigated where misalignment with the major clusters of archetypes for a merchant are related to fraudulent transactions. The relationship between the archetype clusters and fraudulent activity may be utilized to estimate the transaction fraud risks associated with new transactions whose archetype membership may be determined based on the overall card transaction history characteristics across a multitude of merchants. The method incorporates the characteristics of both the overall archetype cluster distributions at the card issuer or processor level or global level and the archetype modal distributions at the local merchant level. The method and implementation system are capable of assessing risks in CNP transactions for the purpose of identifying frauds to reduce the monetary loss for merchants, particularly merchants with limited or no transaction history with the cardholder
	Generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions (AT least: [0007], [0026], [0027])
 [0007] In certain aspects and variations thereof, a method and system for detecting fraud include executing a processing that includes receiving, during a card-not-present (CNP) online transaction conducted over a communications network, data representing a new transaction from a customer's payment card. The process further includes associating the customer with an archetype distribution stored in an electronic database, the archetype distribution being generated by an archetype calculation engine based on past transactions across a plurality of merchants by the customer and customer attributes and computed by an issuer or processor of the customer's payment card. The process further includes generating a topic model based on one or more words and/or one or more documents selected from the data representing the new transaction and the past transactions, the topic model representing a similarity of the words and/or documents of the new transaction with words and/or documents in the past transactions represented by the archetypes. The process further includes generating archetype clusters based on the archetype distribution vectors for each document upon execution of a topic model, the archetype clusters representing a similarity of documents in the archetype space based on past transactions by the customer and customer attributes.
[0008] The process further includes associating the customer with an archetype cluster generated by the archetype cluster calculation engine based on data representing the past transactions from the customer or one or more other customers, the archetype cluster representing a distribution of a probability of attributes related to each of the past transactions at the merchant. 
[0026] Moreover, a transaction is performed by a client using the account. The account may be characterized with a primary account number (PAN) which is unique across all the accounts. The account (PAN) may be referred to as “document” which holds numerous “words’ that characterizes observed historical transaction data such as transaction amount, date, MCC or some aggregate entities, etc. With “word” and “document” defined for each transaction and PAN, the frequency of words appearing in the documents may be revealing the intrinsic transaction patterns. After this transformation from raw features to “bags of words” for each transaction, a topic model can be built for transaction dataset indexed on PAN.
[0026] Moreover, a transaction is performed by a client using the account. The account may be characterized with a primary account number (PAN) which is unique across all the accounts. The account (PAN) may be referred to as “document” which holds numerous “words’ that characterizes observed historical transaction data such as transaction amount, date, MCC or some aggregate entities, etc. With “word” and “document” defined for each transaction and PAN, the frequency of words appearing in the documents may be revealing the intrinsic transaction patterns. After this transformation from raw features to “bags of words” for each transaction, a topic model can be built for transaction dataset indexed on PAN.
[0027] Topic models are a preferred approach for representing the content of documents and retrieving information from the documents related to some topics. For example, LDA model or a similar generative model, produces a probability distribution of topic membership for each document within a group of content which can be treated as a vector (It should be noted that the “topic” and “archetype” are used interchangeably hereafter). The probability distribution represents the strength of the revealed association between a topic and a document. Some assumptions underlying LDA models may include that documents are represented as random mixture over latent topics, where each topic is characterized by a distribution over words; a plurality of topics/archetypes are included in the document set; and the frequency of appearance of a word included in a document results from a topic (archetype) included in the document set. The archetypes may be estimated from a large dataset using a topic model (e.g., LDA model), and represent abstraction of generally correlated behavior, thus the LDA model may assist in learning the intrinsic structure from the dataset and thus the cardholders' spending behaviors.


Brosamer discloses and further evidence for the following limitations:
Generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions (At least: column 5: 3-23, 29-43).
Zoldi further discloses:
	determining, using an unsupervised latent topic generator a first topic classification based at least in part on the first sequence of  words and a second topic classification based on the second sequence of words  (At least: [0027])
[0027] Topic models are a preferred approach for representing the content of documents and retrieving information from the documents related to some topics. For example, LDA model or a similar generative model, produces a probability distribution of topic membership for each document within a group of content which can be treated as a vector (It should be noted that the “topic” and “archetype” are used interchangeably hereafter). The probability distribution represents the strength of the revealed association between a topic and a document. Some assumptions underlying LDA models may include that documents are represented as random mixture over latent topics, where each topic is characterized by a distribution over words; a plurality of topics/archetypes are included in the document set; and the frequency of appearance of a word included in a document results from a topic (archetype) included in the document set. The archetypes may be estimated from a large dataset using a topic model (e.g., LDA model), and represent abstraction of generally correlated behavior, thus the LDA model may assist in learning the intrinsic structure from the dataset and thus the cardholders' spending behaviors.
Zoldi discloses configuring a machine learning model to accept at least the first and second topic classifications as input values (At least: [0024], [0029], [0030]).
Zoldi does not disclose, Zhang in the same field of endeavor discloses  the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with plurality of users (At least: [0004], [0016], [0057], [0058], [0059], where Zhang discloses that the tokens are linked to the transaction word akin to a risk label, and the first and second words are used to categorize the transaction data using the machine learning model: 
[0016] FIG. 1 illustrates an architecture for generating normalized master data to one embodiment. Features and advantages of the present disclosure include reconciling different user defined type names (e.g., strings, or string type names) for numerous fields across many different users into common categories for use in a cloud computer system, for example. Embodiments of the present disclosure may allow many customers to specify their own names for various “types” of transactions, such as expenses for travel, telecom, lodging, etc . . . in common software platform 190, which may be a cloud based computing system, for example. The software platform 190 supporting the different types may automatically determine which common categories the user defined “types” should be associated with. As illustrated in FIG. 1, a first user may define a type name for a particular transaction type (e.g., a user defined “Expense Type Name” such as “Verizon/TMobile”). Since the user defined type names are typically strings comprising multiple words, they are referred to herein as “string type names.” Multiple different users may define multiple string type names 101-103 for a wide range of transaction types to be processed by software platform 190.
 [0057] FIG. 7 illustrates another example using related fields of existing data for data categorization according to an embodiment. For example, at 701, a plurality of transactions may be stored in a database. The transactions may include a first field and a plurality of related fields, where the first field includes different user defined string type names comprising a plurality of first words (e.g., expense type name=“5555-PHONE CHARGES AT HOTEL”). The related fields may comprise string information about the transactions comprising a plurality of second words (e.g., a description and/or vendor information). At 702, a query is sent to the database. The query returns a query result comprising the plurality of related fields grouped by string type names, for example. For example, the query result may be stored in a table, where each row of the table comprises a first field for storing a unique string type name and one or more second fields for storing aggregated string information. The aggregated string information may include a plurality of strings from a plurality of transactions associated with each of the unique string type names.
[0058] Embodiments of the present disclosure may advantageously process string type names with one model and related data using another model. String type names are processed at 703-709. At 703, the string type names may be tokenized to produce a plurality of first tokens, where each first token comprises one word of the plurality of first words, for example. At 704, the first tokens are converted to first values, such as tf-idf values, for example. At 705, a plurality of first likelihoods are generated from a product of each first value and a corresponding first weight. The first weights may be generated from a first training set comprising a plurality of tokenized string type names having a known type category (e.g., on a software system supporting multiple customer accounts) of a plurality of type categories. The first likelihoods may each correspond to one of the plurality of type categories as illustrated above, for example. At 709, the first likelihoods may be weighted by determining a standard deviation, for example.
[0059] String information related to or associated with the string type names may be processed at 706-708. For example, at 706 string information in related string fields may be tokenized into second tokens. At 707, the second tokens are converted to second values, such as tf-idf values or other values described herein, for example, where each second token comprises one word of the plurality of second words. In one embodiment, additional values may be determined and used by a machine learning algorithm to categorize data. For example, in one embodiment, the system may determine, for each string type name, a first count C1 of unique strings in a first field of the related fields (e.g., a count of unique vendors in an aggregated vendor field). Additionally, the system may determine a second count C2 of a number of transactions for each string type name (e.g., how many transactions had an expense type name of “Hotel Expense” and how many had an expense type name of “Office Supplies”). In some embodiments, at least one value may be a function of the first count and the second count. For example, one of the values may be a quotient of the first count and the second count (e.g., C1/C2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with plurality of users in order to ensure that users are allowed to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate (Zhang: [0021]).
Zoldi further discloses predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user (At least: [0021], [0027], [0055], [0056], [0057], [0069], [0065]:
[0027] Topic models are a preferred approach for representing the content of documents and retrieving information from the documents related to some topics. For example, LDA model or a similar generative model, produces a probability distribution of topic membership for each document within a group of content which can be treated as a vector (It should be noted that the “topic” and “archetype” are used interchangeably hereafter). The probability distribution represents the strength of the revealed association between a topic and a document. Some assumptions underlying LDA models may include that documents are represented as random mixture over latent topics, where each topic is characterized by a distribution over words; a plurality of topics/archetypes are included in the document set; and the frequency of appearance of a word included in a document results from a topic (archetype) included in the document set. The archetypes may be estimated from a large dataset using a topic model (e.g., LDA model), and represent abstraction of generally correlated behavior, thus the LDA model may assist in learning the intrinsic structure from the dataset and thus the cardholders' spending behaviors.
[0056] Businesses may utilize such correlation information in the decision-making. The risk factor may be obtained using both the archetype cluster percentage value and the functional form for new transactions. Generally the PAN may be located in the transaction data and then transformed into an archetype cluster using the PAN-archetype probability matrix and clustering technique like K-means method. Then the percentage value of the archetype cluster may be found for a given merchant. In accordance with the preferred embodiment, if the archetype cluster of the customer conducting transactions coincides with the archetype clusters of its main customer base with higher archetype cluster percentage (main-mode), the risk associated with the new transaction may be quite low. On the contrary, if the archetype cluster of the customer coincides with the archetype clusters of lowest percentage, the risk may be high. In case transaction tags are available, the fraud risk associated with a new transaction may be qualitatively obtained from the above equation: fraud rate=function of archetype cluster percentage.
[0065] The above methods may be implemented into a system to assess risks associated with transactions. FIG. 7 shows a schematic block diagram of a preferred embodiment of a data processing system in accordance with the invention. The data processing system has inputs 701 from new transactions. One of the characteristics of transactions is the PAN and PAN corresponds to an archetype or archetype distribution from the PAN-archetype table 702 built from the LDA dataset model. The archetypes of the transactions are then obtained and in the meanwhile the intervals of transactions may be calculated as well from the customer database. This step is represented in 703. The archetype information is utilized to compare with the archetype distribution to determine the risk R.sub.a which uses the relationship between fraud rate and archetype percentage in block 704 associated with the merchant and the derived archetype clusters for transactions specifically at that merchant. In general the higher risk is associated with lower archetype cluster proportions while lower risk is associated with higher archetype cluster proportion (as seen in FIG. 6). On the other hand the frequency of the transactions by the same customer may be used to determine the transaction risk R.sub.f. The frequency table built using BLIST model (obtained from the entire dataset) in 704 may be used to predict the fraud rates for new transactions. It is important to note that this could be repeated transactions for the customer or a BLIST across all customer transactions to determine commonly risky or common amounts or items purchased within an archetype cluster. 

 
	Regarding claim 2, Zoldi discloses the system of claim 1. Zoldi further discloses wherein the first sequence of words represents sellers associated with the first plurality of transactions (At least: [0006]).
[0006] The current subject matter describes a method and system of detecting frauds and anomalous behavior of payment cards. The procedures include extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card (its transactions form a document) in each latent archetype, dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques. The formed subsets are further utilized to obtain the archetype cluster distribution(s) for each merchant in the dataset. The archetypes are investigated where misalignment with the major clusters of archetypes for a merchant are related to fraudulent transactions. The relationship between the archetype clusters and fraudulent activity may be utilized to estimate the transaction fraud risks associated with new transactions whose archetype membership may be determined based on the overall card transaction history characteristics across a multitude of merchants. The method incorporates the characteristics of both the overall archetype cluster distributions at the card issuer or processor level or global level and the archetype modal distributions at the local merchant level. The method and implementation system are capable of assessing risks in CNP transactions for the purpose of identifying frauds to reduce the monetary loss for merchants, particularly merchants with limited or no transaction history with the cardholder.
	Regarding claim 3, Zoldi discloses the system of claim 1. Zoldi further discloses wherein the first sequence of words is an ordered sequence of words representing the information associated with the first plurality of transactions in a chronological order in which the first plurality of transactions was conducted (At least: [0006], [007], [0008], [0021]
[0006] The current subject matter describes a method and system of detecting frauds and anomalous behavior of payment cards. The procedures include extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card (its transactions form a document) in each latent archetype, dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques. The formed subsets are further utilized to obtain the archetype cluster distribution(s) for each merchant in the dataset. The archetypes are investigated where misalignment with the major clusters of archetypes for a merchant are related to fraudulent transactions. The relationship between the archetype clusters and fraudulent activity may be utilized to estimate the transaction fraud risks associated with new transactions whose archetype membership may be determined based on the overall card transaction history characteristics across a multitude of merchants. The method incorporates the characteristics of both the overall archetype cluster distributions at the card issuer or processor level or global level and the archetype modal distributions at the local merchant level. The method and implementation system are capable of assessing risks in CNP transactions for the purpose of identifying frauds to reduce the monetary loss for merchants, particularly merchants with limited or no transaction history with the cardholder.
3.	Claims 16, 19-20 are being rejected under 35 USC 103(a) as being unpatentable over Zoldi in view of Zhang.
 	Regarding claim 16, Zoldi discloses: 
 A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (At least: [0009], [0075]);
obtaining a transaction history associated with the user, wherein the transaction history represents a first plurality of transactions conducted by the user over a first period of time (At least: [0022], [0026]) and a second plurality of transactions conducted by the user over a second time period (AT least: [0022], [0023], [0024]);
generating a first risk document comprising a first sequence of words that describe each transaction in the first plurality of transactions (At least: Abstract; [0006], [0036]);
generating a second risk document comprising a second sequence of words that describe each transaction in the second plurality of transactions (At least: [0006], [0007], [0028]);
determining, using a topic model for the user, a first topic classification based at least in part on the first sequence of words (At least: [0027]) and a second topic classification based at least in part on the second sequence of words (At least: [0027]);
configuring a machine learning model to accept at least the first and second topic classifications as input values (At least: [0029]:
[0029] FIG. 1 is a block diagram of building a topic model from a transaction dataset 101 according to some implementations. Each transaction is characterized by the so called “word”, basic entities associated with a transaction, such as transaction date, time, amount, merchant category code (MCC), location etc. All the “words” from same card (PAN) form a “document”. Therefore PAN refers to the document. First “word” and “document” may be defined for the transaction dataset 101. Single entity like MCC or location may be selected as words to track the activities of each PAN such that a MCC or location to train a Latent Dirichlet Allocation model. Also an aggregated quantity may be utilized such as MCC-location, MCC-amount, etc. Such combinations may reduce the number of words so as to make it feasible to train an LDA model. Since some entities may be continuous, it can be binned into discrete entities for processing. Selections of designations of “word” and “document” may be determined based on the dataset under investigations or some business needs. The words and documents are defined in block 102 and now the transaction dataset has been transformed into a set of discrete entities, that is, each document (PAN) corresponds to a bag of words from all the transactions with the PAN

determining a risk label for the user based at least in part on the transaction history (At least: [0021], [0055], [0056], [0057], [0059], [0065]).

Zoldi does not disclose, Zhang in the same field of endeavor discloses training the machine learning model based on the first and second topic classifications and the risk label determined for the user (At least: [0004], [0016], [0057], [0058], [0059], where Zhang discloses that the tokens are linked to the transaction word akin to a risk label, and the first and second words are used to categorize the transaction data using the machine learning model).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include training the machine learning model based on the first and second topic classifications and the risk label determined for the user in order to ensure that users are allowed to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate (Zhang: [0021]).

Regarding claim 19, Zoldi discloses the non-transitory machine-readable medium of claim 16.  Zoldi further discloses wherein the first sequence
of words represents sellers associated with the first plurality of transactions (At least: [0006]).

	Regarding claim 20, Zoldi discloses the non-transitory machine-readable medium of claim 16. Zoldi further discloses wherein the first sequence of words is an ordered sequence of words representing the information associated with the first plurality of transactions in a chronological order in which the first plurality of transactions was conducted (At least: [0006], [007], [0008], [0021]



3.	Claims 5,7 are being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Brosamer and further in view of Zhang.
	Regarding claim 5, Zoldi discloses the system of claim 1. 
Zoldi further discloses obtaining a third transaction history associated with the second user, wherein the third transaction history represents a third plurality of transactions conducted by the second user over a third time period and a fourth plurality of transactions conducted by the second user over a fourth time period (AT least: [0007], [0026], [0027])
Brosamer discloses and adds further evidence for the limitations:
 wherein the operations further comprise:
	obtaining a third transaction history associated with the second user, wherein the third transaction history represents a third plurality of transactions conducted by the second user over a third time period and a fourth plurality of transactions conducted by the second user over a fourth time period (At least: column 4: lines 46-57; column 5: lines 11-20).
Zoldi further discloses:
	Generating a third sequence of words based on the third plurality of transactions (At least: [0006],[0007], [0026], [0027], [0008]
[0006] The current subject matter describes a method and system of detecting frauds and anomalous behavior of payment cards. The procedures include extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card (its transactions form a document) in each latent archetype, dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques. The formed subsets are further utilized to obtain the archetype cluster distribution(s) for each merchant in the dataset. The archetypes are investigated where misalignment with the major clusters of archetypes for a merchant are related to fraudulent transactions. The relationship between the archetype clusters and fraudulent activity may be utilized to estimate the transaction fraud risks associated with new transactions whose archetype membership may be determined based on the overall card transaction history characteristics across a multitude of merchants. The method incorporates the characteristics of both the overall archetype cluster distributions at the card issuer or processor level or global level and the archetype modal distributions at the local merchant level. The method and implementation system are capable of assessing risks in CNP transactions for the purpose of identifying frauds to reduce the monetary loss for merchants, particularly merchants with limited or no transaction history with the cardholder.
[0007] In certain aspects and variations thereof, a method and system for detecting fraud include executing a processing that includes receiving, during a card-not-present (CNP) online transaction conducted over a communications network, data representing a new transaction from a customer's payment card. The process further includes associating the customer with an archetype distribution stored in an electronic database, the archetype distribution being generated by an archetype calculation engine based on past transactions across a plurality of merchants by the customer and customer attributes and computed by an issuer or processor of the customer's payment card. The process further includes generating a topic model based on one or more words and/or one or more documents selected from the data representing the new transaction and the past transactions, the topic model representing a similarity of the words and/or documents of the new transaction with words and/or documents in the past transactions represented by the archetypes. The process further includes generating archetype clusters based on the archetype distribution vectors for each document upon execution of a topic model, the archetype clusters representing a similarity of documents in the archetype space based on past transactions by the customer and customer attributes.
[0008] The process further includes associating the customer with an archetype cluster generated by the archetype cluster calculation engine based on data representing the past transactions from the customer or one or more other customers, the archetype cluster representing a distribution of a probability of attributes related to each of the past transactions at the merchant. 
[0026] Moreover, a transaction is performed by a client using the account. The account may be characterized with a primary account number (PAN) which is unique across all the accounts. The account (PAN) may be referred to as “document” which holds numerous “words’ that characterizes observed historical transaction data such as transaction amount, date, MCC or some aggregate entities, etc. With “word” and “document” defined for each transaction and PAN, the frequency of words appearing in the documents may be revealing the intrinsic transaction patterns. After this transformation from raw features to “bags of words” for each transaction, a topic model can be built for transaction dataset indexed on PAN.
[0027] Topic models are a preferred approach for representing the content of documents and retrieving information from the documents related to some topics. For example, LDA model or a similar generative model, produces a probability distribution of topic membership for each document within a group of content which can be treated as a vector (It should be noted that the “topic” and “archetype” are used interchangeably hereafter). The probability distribution represents the strength of the revealed association between a topic and a document. Some assumptions underlying LDA models may include that documents are represented as random mixture over latent topics, where each topic is characterized by a distribution over words; a plurality of topics/archetypes are included in the document set; and the frequency of appearance of a word included in a document results from a topic (archetype) included in the document set. The archetypes may be estimated from a large dataset using a topic model (e.g., LDA model), and represent abstraction of generally correlated behavior, thus the LDA model may assist in learning the intrinsic structure from the dataset and thus the cardholders' spending behaviors.
	Generating a fourth sequence of words based on the fourth plurality of transaction (AT least: [0026], [0027], [0006],[0007]).
Zoldi further discloses:
determining, using the unsupervised latent topic generator for the second user, a third topic classification based at least in part on the third sequence of words and a fourth topic classification based at least in part on the fourth sequence of words  (At least: [0027])
and predicting a credit risk for the second user using the machine learning model based on the third and fourth topic classifications (At least: [0021], [0027], [0055], [0056], [0057], [0069], [0065]).
	Regarding claim 7, Zoldi discloses the system of claim 1. Zoldi does not disclose, Brosamer discloses wherein the first topic classification comprises a plurality of values corresponding to a plurality of topics, wherein each value in the plurality of values represents a probability that the user is associated with the corresponding topic in the plurality of topics. (At least: Fig 6; column 20: lines 8-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the first topic classification comprises a plurality of values corresponding to a plurality of topics, wherein each value in the plurality of values represents a probability that the user is associated with the corresponding topic in the plurality of topics in order to ensure that by using data related to the business payment activity an accurate classification of the business can be determined (Brosamer: column 19: lines 32-36).
	

4.	Claim 6 is being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Brosamer and Zhang and further in view of US Patent 10,242,019 to Shan et al, herein Shan.
	Regarding claim 6, Zoldi discloses the system of claim 5. Zoldi does not disclose, Shan discloses wherein the operations further comprise: authorizing or denying an electronic transaction associated with the second user based on the predicted credit risk (At least: column 6: lines 50-60; column 7: lines 1-2, 38-67; column 11: lines 61-67; column 12: lines 1-25; column 24: lines 5-21, 41- 51, where Shan discloses that the system determines the transaction conducted by the user may be fraudulent (risky) transaction and authorized the transaction based on whether the transaction is fraudulent or not).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the operations further comprise: authorizing or denying an electronic transaction associated with the second user based on the predicted credit risk in order to ensure that transactional fraud is able to be detected (Shan: column 6:lines 59-60).

	
6. Claims 4, 8 are being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Brosamer and Zhang and further in view of US 2003/0351225 to Lenchner et al, herein Lenchner.
Regarding claim 4, Zoldi discloses the system of claim 1. Zoldi further discloses wherein the unsupervised latent topic generator comprises a Latent Dirichlet Allocation (LDA) algorithm configured to analyze individual words within the first sequence of words (At least:  Fig 1 and associated text; [0006]).
Zoldi does not disclose, Lenchner in the same field of endeavor discloses wherein the operations further comprise determining a probability distribution over a plurality of undefined topics using the LDA algorithm (At least: [0066], [0049]).
Both Zoldi and Lenchner are seeking to solve the same problem (Using a machine learning model to determine a probability with respect to undefined topics).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the operations further comprise determining a probability distribution over a plurality of undefined topics using the LDA algorithm in order to ensure that the user is alerted to a change in the topic or context of the conversation in a timely manner (Lenchner: [0003]).
	Regarding claim 8, Zoldi discloses the system of claim 7. Zoldi does not disclose, Lenchner discloses wherein all of the topics in the plurality of topics are undefined (At least: Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein all of the topics in the plurality of topics are undefined in order to ensure that the user is alerted to a change in the topic or context of the conversation in a timely manner (Lenchner: [0003]).

7.	Claims 9-13 are being rejected under 35 USC 103(a) as being unpatentable over Zoldi in view of Lenchner (US 2003/0351225) and further in view of Bastide et al, (US 2021/0150398), herein Bastide
Regarding claim 9, Zoldi discloses:
	A method, comprising: 
receiving a transaction request from a user device associated with a user (At least: [0022],  Fig 7: New transactions; [0074] ); 							determining a  first time period and second time period for assessing a risk of the user based on attributes associated with the transaction request (At least: [0059], [0065]) ;
obtaining a transaction history associated with the user, wherein the transaction history comprises a first plurality of transactions conducted by the user over a first time period (At least: [0022], [0026]) and a second plurality of transactions conducted by the user over a second time period (AT least: [0022], [0023], [0024]);
[0022]  More generally cards that share a similar distribution in the archetype distribution are related in transaction history and to the extent these distributions match major clusters of activity at a merchant can be used to asses fraud and nonfraud risk. For merchants, which share the cluster distribution of customers with the card issuers or card processors, the archetype cluster distribution is thus generated as a reference to incoming transactions from the historical data. The fraud rates may be obtained for each archetype cluster as well in case the tags are complete in the dataset. The new transactions are evaluated by identifying the archetype cluster that their PANs belong to, and then comparing with the reference archetype cluster distribution. The transaction risks are scored based on the archetype clusters associated with the transaction and their distribution characteristics.

[0024] In one or more embodiments, a process includes two phases: a training phase and a testing phase. For example the historical transactions may be used in the training phase to build a machine learning model. Thus the machine learning model is data-driven. In the testing phase, the transactions in the given testing dataset are fed into the built machine learning model. The characteristic for each new transaction is predicted based on the features in the current transaction. Note a score for each new transaction is predicted based on the features in the current transaction and compared to the actual classes if available, as they appear in the testing dataset, which is subsequently represented in an accuracy measure to assess the performance of the built learning model. 

generating a first text document comprising a first sequence of words that describe the first plurality of transactions (At least [0006]);    
generating a second text document comprising a second sequence of words that describe the second plurality of transactions (At least: [0006], [0007], [0028]);
[0006] The current subject matter describes a method and system of detecting frauds and anomalous behavior of payment cards. The procedures include extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card (its transactions form a document) in each latent archetype, dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques

[0007] The process further includes generating a topic model based on one or more words and/or one or more documents selected from the data representing the new transaction and the past transactions, the topic model representing a similarity of the words and/or documents of the new transaction with words and/or documents in the past transactions represented by the archetypes


Zoldi does not disclose, Lenchner discloses:
determining, using a topic model, a first probability distribution over a first plurality of undefined topics based at least in part on the first text document (At least: [0049],[0066].
(Where Lenchner discloses the topic that is undefined (an out of topic message in Lechner is not previously defined, the machine learning model is employed to detect the risk associated with the out of topic message based on probabilistic semantic analysis).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include determining, using a topic model, a first probability distribution over a plurality of undefined topics based at least in part on the first text document in order to ensure that the user is alerted to a change in topic or context of the conversation in a timely manner (Lechner: [0003]).
Zoldi does not disclose, Bastide discloses:
determining using a topic model, a second probability distribution over a second plurality of undefined topics based at least in part on the second text document (AT least: the visual map in Bastide (At least: [0042], [0071], [0013], [0014]);
providing the first and second probability distribution to a machine learning model configured to output a risk score based on the first and second probability distributions (At least: [0013], [0057], [0058], [0059]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include determining using a topic model, a second probability distribution over a second plurality of undefined topics based at least in part on the second text document; providing the first and second probability distribution to a machine learning model configured to output a risk score based on the first and second probability distributions in order to ensure that by providing a visual map, it is determined what interactions are needed and what the expected results of the interactions (Batside: [0013]).

Zoldi further discloses:
processing the transaction request based on the risk score outputted by the machine learning model (At least: [0073]).

	Regarding claim 10, Zoldi discloses the method of claim 9. Zoldi does not disclose, Lenchner discloses further comprising configuring the topic model based on a
parameter representing a number corresponding to a number of topics in the plurality of
undefined topics (At least: [0049], [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include further comprising configuring the topic model based on a parameter representing a number corresponding to a number of topics in the plurality of undefined topics in order to ensure that the user is alerted to a change in the topic or context of the conversation in a timely manner (Lenchner: [0003]).

	Regarding claim 11, Zoldi discloses the method of claim 9. Zoldi further discloses, wherein the first time period is a different length than the second time period (At least:  [0024] In one or more embodiments, a process includes two phases: a training phase and a testing phase. For example the historical transactions may be used in the training phase to build a machine learning model. Thus the machine learning model is data-driven. In the testing phase, the transactions in the given testing dataset are fed into the built machine learning model. The characteristic for each new transaction is predicted based on the features in the current transaction. Note a score for each new transaction is predicted based on the features in the current transaction and compared to the actual classes if available, as they appear in the testing dataset, which is subsequently represented in an accuracy measure to assess the performance of the built learning model. 
Regarding claim 12, Zoldi discloses the method of claim 9. Zoldi further discloses wherein the second time period is a portion of the first time period (At least: [0007],[0024]).
	Regarding claim 13, Zoldi discloses the method of claim 9. Zoldi further discloses wherein the second time period is after the first time period (At least:[0024]).
8.	Claim 14 is being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Lenchner and Bastide and further in view of Shan.
	Regarding claim 14, Zoldi discloses the method of claim 9. Zoldi does not disclose, Shan discloses wherein the processing the transaction request comprises authorizing or denying the transaction request based on the risk score (At least: column 6: lines 50-60; column 7: lines 1-2, 38-67; column 11: lines 61-67; column 12: lines 1-25; column 24: lines 5-21, 41- 51, where Shan discloses that the system determines the transaction conducted by the user may be fraudulent (risky) transaction and authorized the transaction based on whether the transaction is fraudulent or not).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the processing the transaction request comprises authorizing or denying the transaction request based on the risk score in order to ensure that transactional fraud is able to be detected (Shan: column 6:lines 59-60).
9.	Claim 15 is being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Lenchner and Bastide and further in view of US 2005/0044039 to Greer et al, herein Greer.
	Regarding claim 15, Zoldi discloses the method of claim 9. Zoldi does not disclose, Greer discloses wherein the processing the transaction request comprises determining an amount of credit extended to the user for a transaction (At least: claim 1, claim 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the processing the transaction request comprises determining an amount of credit extended to the user for a transaction in order to ensure that even when the customer may not have funds to pay for items, they are still able to purchase the items after the customer receives their paycheck (Greer: [0009])
10.	Claims 17-18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Zoldi in view of Zhang and further in view of Bastide.
	Regarding claim 17, Zoldi discloses the non-transitory machine-readable medium of claim 16.  Zoldi does not disclose, Bastide discloses wherein the first topic classification comprises a probability distribution over a plurality of undefined topics, and wherein the machine learning model is configured to accept probability values included in the probability distribution as input values (At least: [0040], [0041], [0059], claims: 1, 4,7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include wherein the first topic classification comprises a probability distribution over a plurality of undefined topics, and wherein the machine learning model is configured to accept probability values included in the probability distribution as input values in order to ensure the progression of the conversation is able to predicted (Bastide: [0013]).
	Regarding claim 18, Zoldi discloses the non-transitory machine-readable medium of claim 17. Zoldi does not disclose, Bastide discloses wherein the operations further comprise configuring the topic model based on a parameter representing a number corresponding to a number of topics in the plurality of undefined topics (At least: [0003],  [0040], [0065]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zoldi’s invention to include herein the operations further comprise configuring the topic model based on a parameter representing a number corresponding to a number of topics in the plurality of undefined topics in order to ensure the progression of the conversation is able to predicted (Batside: [0013]).
                                                      CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/3/2022